Citation Nr: 0103361	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  97-32 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral diskectomy and laminectomy, L4-L5 vertebrae, left, 
with history of chronic low back pain, currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
March 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for a rating 
in excess of 60 percent for the service-connected low back 
disorder.

In May 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is associated with the record.

The Board remanded this case in November 1999 for further 
development, and it has returned for appellate action.

The veteran now resides within the jurisdiction of the RO in 
Louisville, Kentucky.


FINDING OF FACT

The veteran's service-connected bilateral diskectomy and 
laminectomy, L4-L5 vertebrae, left, with history of chronic 
low back pain, is not manifested by ankylosis, but is 
productive of pronounced intervertebral disc syndrome with 
little intermittent relief, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
the veteran's bilateral diskectomy and laminectomy, L4-L5 
vertebrae, left, with history of chronic low back pain, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.14, 4.71a, 
Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim.  The veteran has been examined by VA 
for rating purposes and medical evidence has been submitted.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), the Board 
has reviewed all the evidence of record pertaining to the 
history of the disability, and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2000).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath, 1 Vet. App. at 595.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2000).

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis. Johnston, 10 Vet. App. at 
85.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. § 4.14 (2000).

The veteran is currently rated at 60 percent for residuals of 
a bilateral diskectomy and laminectomy, L4-5 vertebra, with a 
history of chronic low back pain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The criteria provide that a 60 percent evaluation is 
appropriate for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  This is the maximum 
evaluation possible under this code.

Therefore, the Board has also considered whether there is any 
other schedular basis for assigning a higher evaluation.  In 
this regard, the Board notes that an 80 percent evaluation is 
warranted for complete paralysis of the sciatic nerve.  With 
complete paralysis of the sciatic nerve, the foot dangles and 
drops, there is no active movement possible of muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2000).

Sciatic neuropathy, however, is specifically identified as a 
factor for consideration in the evaluation of a disability 
under Diagnostic Code 5293.  Therefore, it would not be 
appropriate to evaluate the disability under both Diagnostic 
Codes 5293 and 8520.  38 C.F.R. §  4.14.

Nevertheless, when considered alone, a higher rating in not 
warranted under Diagnostic Code 8520 because there is no 
medical evidence that the veteran has complete paralysis of 
the sciatic nerve.  Therefore, a rating in excess of 60 
percent is not warranted under Diagnostic Code 8520.

The components of the disability could conceivably be 
assigned a higher evaluation based on ankylosis of the lumbar 
spine pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 5289 
(2000); however, the medical evidence of record fails to show 
that the veteran's lumbar spine is ankylosed.  Therefore, 
Diagnostic Code 5289 is not applicable.  

In reaching this decision, the Board acknowledges the 
veteran's private medical evidence as well as his May 1999 
testimony along with the other lay statements of record 
regarding the adverse impact the low back disability has had 
on his life.  While the veteran contends that he experiences 
functional impairment due to low back pain, the Board notes 
that the DeLuca standards do not apply when a claimant is at 
the maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.  Given that severe limitation of motion (at 40 percent) 
is the maximum rating pursuant to Diagnostic Code 5292, 
pronounced intervertebral disc syndrome (at 60 percent) is 
the maximum rating pursuant to Diagnostic Code 5293, and a 
higher evaluation requires ankylosis pursuant to 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5286 and 5289 (2000), the DeLuca 
standards do not apply in this case.  Thus, the veteran's 
medical records and lay statements do not provide a basis for 
a higher evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5293.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  The Board notes that there is no 
evidence that the veteran's low back disability has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
Therefore, the Board must conclude that the average 
industrial impairment from the disability would not be in 
excess of that contemplated by the assigned evaluation.  
Accordingly, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 60 percent for bilateral 
diskectomy and laminectomy, L4-L5 vertebrae, left, with 
history of chronic low back pain, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

